Exhibit 10(f)

SUBLEASE

THIS SUBLEASE (this “Sublease”) is made and entered into as of the 22nd day of
June, 2006, by and between U.S. Traffic Corporation f/k/a Green Light
Acquisition Company, a Delaware corporation (“Landlord”), and National Signal,
Inc., a California corporation (“Tenant”).

1.                                       PRIME LEASE.  Landlord is the tenant
under that certain Lease Agreement (the “Prime Lease”) dated May 16, 2003 with
Cambridge Leasing Corporation, a Delaware corporation, who has assigned its
interest under the Prime Lease to Greenlaw Partners LLC,  a California limited
liability company (the “Prime Landlord”), for the lease of the building situated
at 9601 and 9603 John Street, Santa Fe Springs, California (the “Property”). 
Landlord warrants that (a) Landlord has delivered to Tenant a complete copy of
the Prime Lease and all other agreements between Prime Landlord and Landlord
relating to the leasing, use or occupancy of the Property, (b) the Prime Lease
is, as of the date of this Sublease, in full force and effect, and (c) no event
of default has occurred under the Prime Lease by any party thereto and, to
Landlord’s knowledge, no event has occurred and is continuing that would
constitute an event of default by Landlord, but for the requirement of the
giving of notice and the expiration of the period of time to cure.

2.                                       SUBLEASE.  Landlord, for and in
consideration of the rents herein reserved and of the covenants and agreements
herein contained on the part of the Tenant to be performed by Tenant, hereby
subleases to Tenant the premises shown on Exhibit A (the “Premises”) attached
that are located in the building (the “Building”), which Building is located on
and a part of the Property, and the Tenant hereby accepts the Premises from the
Landlord.

3.                                       SUBLEASE TERM.  The term of this
Sublease (the “Term”) shall commence on the later of (a) the date hereof, and
(b) the date Prime Landlord consents in writing to this Sublease (such later
date being hereinafter referred to as the “Commencement Date”).  The Term shall
expire on May 31, 2008 (the “Expiration Date”), unless sooner terminated as
otherwise provided elsewhere in this Sublease.

4.                                       POSSESSION.  Landlord agrees to deliver
possession of the Premises on or before the Commencement Date in their condition
as of the execution and delivery hereof, reasonable wear and tear excepted; that
is to say, AS IS.  Notwithstanding the foregoing, Landlord represents that the
roofs, walls, foundations and other major structural components of the Premises
are in good repair, free from material defects, and suitable for Tenant’s Use
(as described in Section 5 below).

5.                                       TENANT’S USE.  The Premises shall be
used and occupied only for manufacturing, sales and related office use, subject
to, and in accordance with all applicable laws, regulations, orders, codes and
zoning regulations (including the applicable certificate of occupancy), and for
no other purposes.

6.                                       RENT.  Beginning on the Commencement
Date, Tenant shall pay during the Term, as “Base Rent”, Twenty Five Thousand Six
Hundred Fifty and No/100ths Dollars ($25,650.00) per month.  Tenant shall pay
Base Rent and Additional Rent (as hereinafter defined) to and at the address
specified herein for Landlord or to such other payee or at such other address as
may be designated by notice in writing from Landlord to Tenant, without prior
demand therefor and without any deduction, setoff, diminution, abatement,
counterclaim or deduction whatsoever.  Base Rent shall be paid in equal monthly
installments in advance on the first (1st) day of each month of the Term, except
that the first installment of Base Rent shall be paid by Tenant to Landlord upon
execution of this Sublease by Tenant.  Base Rent shall be pro-rated for partial
months at the beginning and end of the Term.  All charges, costs, and sums
required to be paid by Tenant to Landlord under Section 7 of this Sublease in
addition to Base Rent shall be deemed “Additional Rent,” and Base Rent and
Additional Rent shall hereinafter collectively be referred to as “Rent.”

7.                                       TENANT’S OBLIGATIONS.  Tenant shall be
responsible for, and shall pay the following:  . All utility consumption costs,
including without limitation, water, sewer, gas, and electric and other charges
incurred in connection with lighting and providing electrical power to the
Premises. The foregoing notwithstanding, if the Premises are not separately
metered for utilities at any time during the Term, Tenant agrees to pay Landlord
the amount attributable to the Premises from time to time as reasonably
estimated by Landlord within ten (10) days


--------------------------------------------------------------------------------




after demand by Landlord specifying such charge.  Tenant shall hold Landlord
harmless from all costs or expenses Landlord may incur from Tenant’s failure to
pay utility bills or to perform any of its obligations with respect to the
purchase of utilities.

Tenant agrees that neither Landlord nor its agents shall be liable in damages,
by abatement of Rent or otherwise, for any failure of Tenant to secure gas,
electrical or other utility services for the Premises. Tenant further agrees
that neither Landlord nor its agents shall be liable in damages, by abatement of
Rent or otherwise, for Landlord’s failure to furnish or delay in furnishing any
service which Landlord is obligated to provide pursuant to the terms and
provisions of this Sublease, if any, when such failure or delay is occasioned,
in whole or in part, by repairs, renewals or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Property, by any accident or casualty whatsoever, by the
act or default of Tenant or other parties, or by any cause beyond the reasonable
control of Landlord; and such failures or delays, or the nonexistence of any
utility, whether occasioned by Landlord or some third party, shall never be
deemed to constitute an eviction or disturbance of the Tenant’s use and
possession of the Premises or relieve the Tenant from paying Rent or performing
any of its obligations under this Sublease.

8.                                       QUIET ENJOYMENT. Landlord represents
that it has full power and authority to enter into this Sublease, subject to the
consent of the Prime Landlord.  So long as no Event of Default (defined in
Section 19) has occurred, Tenant’s quiet and peaceable enjoyment of the Premises
shall not be disturbed by Landlord or Prime Landlord or by anyone claiming
through Landlord or Prime Landlord.

9.                                       INSURANCE; INDEMNITY

(a)                                  Tenant shall keep in full force and effect
a policy of commercial general liability insurance for the Premises.  Tenant
shall furnish Landlord a certificate of insurance evidencing such coverage and
naming Landlord as an additional insured therein.  Tenant’s insurer shall agree
to furnish Landlord at least ten (10) days’ advance written notice of any
cancellation of coverage.  Renewal certificates shall be supplied promptly
following the expiration of the current certificate.

(b)                                 Tenant shall indemnify Landlord from all
liability, loss or other damage claims for obligations resulting from any bodily
injuries or losses to persons or property occurring in or on the Premises and
caused by the negligence or willful misconduct of Tenant, its agents, employees,
contractors or invitees, including reasonable attorneys’ fees and court costs
incurred by Landlord in defending any such claims, except when caused by the
negligence of Landlord or its agents, employees, contractors or invitees.

(c)                                  Landlord, at its sole cost and expense,
shall continuously maintain in full force and effect during the Term a policy or
policies of insurance insuring the Building against loss or damage by fire and
extended perils and other perils for the full replacement cost of the Building. 
Landlord shall keep in full force and effect a policy of commercial general
liability insurance for the Property.

(d)                                 Anything in this Sublease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage that may occur to the Premises or any improvements thereto, or any
personal property of Landlord or Tenant, arising from any cause that (a) would
be insured against under the terms of any property insurance required to be
carried hereunder; or (b) is insured against under the terms of any property
insurance actually carried, regardless of whether the same is required
hereunder.  The foregoing waiver shall apply regardless of the cause or origin
of such claim, including, but not limited to, the negligence of a party or such
party’s agents, officers, employees or contractors.  The foregoing waiver shall
not apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant.  The foregoing waiver
shall also apply to any deductible, as if the same were a part of the insurance
recovery.  Landlord and Tenant will cause their respective insurers to issue
appropriate waiver of subrogation rights endorsements, and shall supply each
other with appropriate information from their respective insurers confirming
such waiver to be in effect.

10.                                 ASSIGNMENT OR SUBLETTING.  Without
Landlord’s consent, Tenant shall not (i) assign, convey, or mortgage this
Sublease or any interest under it; (ii) allow any transfer thereof or any lien
upon Tenant’s interest by operation of law; (iii) sub-sublet the Premises or any
part thereof; or (iv) permit the occupancy of the

2


--------------------------------------------------------------------------------




Premises or any part thereof by anyone other than Tenant. Landlord’s consent to
an assignment of this Sublease or a sub-subletting of the Premises shall not be
unreasonably withheld, and if Landlord consents, Landlord shall use reasonable
efforts to obtain the consent of Prime Landlord if its consent is required under
the Prime Lease. Any cost of obtaining Prime Landlord’s consent shall be borne
by Tenant.

No permitted assignment shall be effective and no permitted sub-subletting shall
commence unless and until any default by Tenant hereunder shall have been
cured.  Unless otherwise agreed by the Landlord and Tenant, no permitted
assignment or sub-subletting shall relieve Tenant from its obligations and
agreements hereunder and Tenant shall continue to be liable as a principal and
not as a guarantor or surety, to the same extent as though no assignment or
sub-subletting had occurred.

11.                                 REPAIRS AND COMPLIANCE.

(a)                                  Landlord represents that the Premises
comply with all rules, ordinances, building codes, and laws applicable to the
present use of the Premises.  Landlord shall obey, observe and promptly comply
with all rules, regulations, ordinances, building codes, and laws which shall be
applicable, now or at any time during the Term, to the ownership of the Premises
and shall promptly comply with all orders, rules, rulings and directives of any
governmental authority or agency having jurisdiction over the Premises,
including, without limitation, existing and outstanding orders and
requirements.  Notwithstanding anything herein to the contrary, Landlord shall,
at Landlord’s sole cost and expense, at all times ensure that the Premises are
in compliance with the Americans With Disabilities Act of 1990 (42 U. S. C. 12
101 et seq.) and all regulations and guidelines promulgated thereunder, as all
of the same may be amended and supplemented from time to time.

(b)                                 Tenant shall obey, observe and promptly
comply with all rules, regulations, ordinances and laws which shall be
applicable to the operation of its business, now or at any time during the Term,
provided, however, that Tenant shall not be required to make any capital
expenditure to the Premises in order to achieve such compliance.

(c)                                  Unless expressly made the obligation of
Tenant hereunder, Landlord shall, at its sole expense, be responsible for all
repairs, maintenance, and replacement of the Premises including, without
limitation, the roof, foundation, plumbing, mechanical components, HVAC
components, electrical components and structural components of the Premises. 
When used in this Sublease, “repair” shall include making all replacements,
renewals, alterations, additions and betterments necessary or desirable to the
good operation of the Premises.   All repairs made by Landlord shall be at least
equal in quality to the original work performed in constructing the Building and
shall be made by Landlord in accordance with all applicable laws, ordinances and
regulations.

(d)                                 Tenant shall be responsible for the routine
maintenance of interior demising walls, interior doors, locks, and the
electrical, plumbing, mechanical, and HVAC components, provided that any capital
expenditure required for the repair and maintenance of such components shall be
the responsibility of Landlord.

12.                                 FIRE OR CASUALTY OR EMINENT DOMAIN.  In the
event of a fire or other casualty affecting the Property, or of a taking of all
or part of the Property by the exercise of the power of eminent domain, Landlord
shall not exercise any right that may have the effect of terminating the Prime
Lease without first obtaining the prior consent of Tenant.  If Landlord is
entitled, under the Prime Lease, to a rent abatement as a result of a fire or
other casualty or as a result of a taking under the power of eminent domain,
then Tenant shall be entitled its proportionate share of such rent abatement. 
If the Prime Lease imposes on Landlord the obligation to repair or restore
leasehold improvements or alterations, Tenant shall be responsible for repair or
restoration of leasehold improvements or alterations it shall have installed in
the Premises, and Landlord shall be responsible for the repair or restoration of
the balance of the leasehold improvements or alterations.  Tenant shall make any
insurance proceeds resulting from the loss that Landlord is obligated to repair
or restore available to Landlord and shall permit Landlord to enter the Premises
to perform the same.

13.                                 ALTERATIONS.  Anything to the contrary
contained herein notwithstanding, Tenant shall not make or cause to be made any
alterations or additions, including any signage, or perform or cause to be
performed any other repairs or replacements (except as required by Section 7(B))
in or to the Premises (collectively “Alterations”) without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, and, if

3


--------------------------------------------------------------------------------




Prime Landlord’s consent is required under the Prime Lease, without Prime
Landlord’s consent, and Landlord may impose such conditions on its consent as
Landlord requires or Landlord may, at its option, in the case of maintenance,
repairs or replacements, perform or cause to be performed the same itself and
Tenant shall reimburse Landlord for the cost thereof within ten (10) days after
demand therefore by Landlord.

14.                                 SURRENDER.  Upon the expiration of this
Sublease, or upon the termination of this Sublease or of the Tenant’s right to
possession of the Premises, Tenant will at once surrender and deliver up the
Premises, together with all improvements thereon, to Landlord, in good order and
broom-clean (ordinary wear and tear, damage due to casualty and repairs required
to be performed by Landlord under this Sublease excepted).  Tenant shall be
permitted, at Tenant’s option, to leave all Alterations made by Tenant at the
Premises.  All Alterations to the Premises made by or for Tenant and left by
Tenant shall become a part of and shall remain upon the Premises upon such
termination without compensation, allowance or credit to Tenant.  If Tenant
removes Alterations, Tenant shall restore the Premises to their condition prior
to the making of the Alterations, repairing any damage resulting from the
removal or restoration.  If Tenant does not perform removal in accordance with
this Section, Landlord may, at its option, remove the Alterations (and repair
any damage occasioned thereby) and dispose thereof or deliver the same to any
other place of business of Tenant, or warehouse the same and, to the fullest
extent permitted by law Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof and Tenant shall pay the costs of such
removal, repair, restoration, delivery or warehousing to Landlord on demand.

15.                                 REMOVAL OF TENANT’S PROPERTY.  Upon the
expiration or earlier termination of this Sublease, Tenant shall remove all of
its contents, including trade fixtures, machinery, equipment, furniture, and
furnishings (“Personalty”). Tenant shall repair any damage to the Premises or
the Property that may result from such removal, and shall restore the Premises
to the same condition as prior to their.  If Tenant does not remove the
Personalty prior to the expiration or earlier termination of the Term, Landlord
may, at its option, remove the same (and repair any resulting damage) and store,
dispose of or deliver the Personalty to any other place of business of Tenant,
or warehouse the same, and, to the fullest extent permitted by law, Landlord
shall in no event be responsible for the value, preservation or safekeeping
thereof and Tenant shall pay the cost of such removal, repair, restoration,
delivery or warehousing to Landlord on demand.

16.                                 HOLDING OVER.  Tenant shall have no right to
occupy the Premises or any portion thereof after the expiration of this Sublease
Term or after termination of this Sublease or of Tenant’s right to possession in
consequence of an Event of Default.  If Tenant or any party claiming by,
through, or under Tenant holds over, Landlord may exercise any and all remedies
available to it at law or in equity to recover possession of the Premises, and
to recover damages, including damages payable by Landlord to Prime Landlord by
reason of such holdover.  For each and every month or partial month that Tenant
or any party claiming by, through or under Tenant remains in occupancy of all or
any portion of the Premises after the expiration of this Sublease or after
termination of this Sublease or Tenant’s right to possession, Tenant shall pay,
as minimum damages and not as a penalty, monthly rental at a rate equal to
double the rate of Base Rent and Additional Rent payable by Tenant hereunder
immediately prior to the expiration or other termination of this Sublease or of
Tenant’s right to possession.  The acceptance by Landlord of any lesser sum
shall be construed as payment on account and not in satisfaction of damages for
such holding over.

17.                                 ENCUMBERING TITLE.  Tenant shall not do
anything that shall encumber the title of Prime Landlord or Landlord in and to
the Building or the Property, nor shall the interest or estate of Prime Landlord
or Landlord be subject to any claim by way of lien or encumbrance caused by
Tenant.  Any claim to, or lien upon, the Premises, the Building or the Property
arising from any act or omission of Tenant shall accrue only against the
subleasehold estate of Tenant and shall be subject and subordinate to the
paramount title and rights of Prime Landlord and Landlord in and to the
Premises, Building and the Property.  Without limiting the generality of the
foregoing, Tenant shall not permit the Premises, the Building or the Property to
become subject to any mechanics,’ laborers’ or materialmen’s lien on account of
labor or material furnished to Tenant or claimed to have been furnished to
Tenant in connection with work of any character performed or claimed to have
been performed on the Premises by, or at the direction or sufferance of Tenant,
provided, however, that if permitted under the Prime Lease, Tenant shall have
the right to contest in good faith if done with reasonable diligence the
validity of any lien or claimed lien if Tenant shall give to Prime Landlord and
Landlord such security as may be deemed satisfactory to them to assure payment
and to prevent any sale, foreclosure, or forfeiture of the Premises, the
Building, or the

4


--------------------------------------------------------------------------------




Property by reason of non-payment. On final determination of the lien or claim
of lien, Tenant shall immediately pay any judgment rendered, with all costs and
charges, and shall have the lien released and any judgment satisfied.

18.                                 LANDLORD’S RESERVED RIGHTS.  Landlord
reserves the following rights, exercisable on reasonable prior notice to Tenant
but without liability to Tenant for damage or injury to property, person or
business and without effecting an eviction or disturbance of Tenant’s use or
possession or giving rise to any claim for setoff or abatement of rent or
affecting any of Tenant’s obligations under this Sublease:

(a)                                  From time to time, with prior notice to
Tenant and during usual business hours, to inspect the Premises or to exhibit
them to persons having a legitimate interest at any time during this Sublease
Term.

(b)                                 To decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy at any time after Tenant vacates
or abandons the Premises.

19.                                 DEFAULTS.  Tenant further agrees that any
one or more of the following events shall be considered Events of Default:

(a)                                  Tenant is adjudged an involuntary bankrupt,
or a decree or order approving, as properly filed, a petition or answer filed
against Tenant asking for reorganization of Tenant under the Federal bankruptcy
laws as now or hereafter amended, or under the laws of any State, shall be
entered, and any such decree or judgment or order shall not have been vacated or
stayed within sixty (60) days from the date of the entry or granting thereof;

(b)                                 Tenant files, or admits the jurisdiction of
the court and the material allegations contained in, any petition in bankruptcy,
or any petition pursuant or purporting to be pursuant to the Federal bankruptcy
laws as now or hereafter amended, or Tenant shall institute any proceedings for
relief of Tenant under any bankruptcy or insolvency laws or any laws relating to
the relief of debtors, readjustment of indebtedness, reorganization,
arrangements, composition or extension;

(c)                                  Tenant makes an assignment for the benefit
of creditors or applies for or consents to the appointment of a receiver for
Tenant or any of the property of Tenant;

(d)                                 Tenant admits in writing its inability to
pay its debts as they become due;

(e)                                  A decree or order appointing a receiver of
the property of Tenant is made, and such decree or order shall not have been
vacated, stayed, or set aside within sixty (60) days from the date of entry or
granting thereof;

(f)                                    Tenant abandons the Premises during the
Terms hereof;

(g)                                 Tenant defaults in any payment of Rent
required to be made by Tenant hereunder when due as herein provided and such
default shall continue for five (5) days after notice thereof in writing to
Tenant;

(h)                                 Tenant shall default in securing insurance
or in providing evidence of insurance as set forth in Section 9 of this Sublease
or shall default with respect to lien claims as set forth in Section 17 of this
Sublease and either such default shall continue for five (5) days after notice
thereof in writing to Tenant;

(i)                                     Tenant shall, by its act or omission to
act, cause a default under the Prime Lease, and such default, if curable, is not
cured within the time, if any, permitted for such cure under the Prime Lease; or

(j)                                     Tenant defaults in any of the other
agreements contained to be kept, observed, and performed by Tenant, and such
default shall continue for thirty (30) days after notice thereof in writing to
Tenant.

20.                                 REMEDIES.  Upon the occurrence of any one or
more events of default, Landlord may exercise any remedy against Tenant which
Prime Landlord may exercise for default by Landlord under the Prime Lease or
otherwise available herein, at law, in equity or otherwise including, without
limitation, termination of this Sublease.

5


--------------------------------------------------------------------------------




If Tenant is in default, upon demand, Tenant shall surrender possession and
vacate the Premises immediately and deliver possession thereof to the Landlord,
and Landlord may then or at any time thereafter re-enter and take complete and
peaceful possession of the Premises, with or without process of law, full and
complete license so to do being hereby granted to the Landlord, and Landlord may
remove all occupants and property therefrom, without being deemed in any manner
guilty of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord’s right to Rent or any other right given to Landlord
hereunder or by operation of law.  Tenant shall pay all of Landlord’s costs,
charges and expenses, including court costs and attorneys’ fees, incurred in
enforcing Tenant’s obligations under this Sublease or incurred by Landlord in
any litigation, negotiation or transactions in which Tenant causes the Landlord,
without Landlord’s fault, to become involved or concerned.  In addition to all
other rights and remedies available to Landlord for an default by Tenant,
Landlord may enforce the provisions of this Sublease and may enforce and protect
the rights of Landlord hereunder by a suit or suits in equity or at law for the
specific performance of any covenant or agreement contained herein, Landlord not
being required to prove special damages, it being hereby stipulated that legal
remedies would be inadequate, and for the enforcement of any other appropriate
legal or equitable remedy, including without limitation (i) injunctive relief,
and (ii) any other damages incurred by Landlord by reason of Tenant’s default
under this Sublease.

21.                                 COMMUNICATIONS.  All notices, demands,
requests, consents, approvals, agreements, or other communications
(“Communications”) that may or are required to be given by either party to the
other under this Sublease shall be in writing and shall be deemed given when
received or refused if sent by United States registered or certified mail,
postage prepaid, return receipt requested, or if sent by overnight commercial
courier service (a) if to Tenant, addressed to Tenant at the Premises or at such
other place as Tenant may from time to time designate by notice in writing to
Landlord or (b) if to Landlord, addressed to Landlord at Daniel P. Gorey, c/o
Quixote Corporation, 11th Floor, 35 East Wacker Drive, Chicago, Illinois 60601,
with a copy to Holland & Knight LLP, 131 South Dearborn Street, 30th Floor,
Chicago, Illinois 60603, Attention:  Anthony L. Frink, or at such other place as
Landlord may from time to time designate by notice to Tenant.  Each party agrees
to deliver promptly a copy of each Communication from the other party to Prime
Landlord, and to deliver promptly to the other party, a copy of any
Communications received from Prime Landlord, that affect this Sublease.  Such
copies shall be delivered by commercial courier for delivery on the next
business day.  Attorneys for Landlord and Tenant are authorized to give notices
for and on behalf of such parties.

22.                                 PROVISIONS REGARDING SUBLEASE.  This
Sublease and all the rights of parties hereunder are subject and subordinate to
the Prime Lease.   Each party agrees that it will not, by its act or omission to
act, cause a default under the Prime Lease.  In furtherance of the foregoing,
the parties hereby confirm, each to the other, that it is not practical in this
Sublease to enumerate all of the rights and obligations of the various parties
under the Prime Lease and to specifically allocate those rights and obligations
in this Sublease.  Accordingly, in order to afford to Tenant the benefits of
this Sublease and of those provisions of the Prime Lease that by their nature
are intended to benefit the party in possession of the Premises, and in order to
protect Landlord against a default by Tenant that might cause a default or event
of default by Landlord under the Prime Lease, the parties agree:

A.                                   Provided Tenant shall timely pay all Rent
when due under this Sublease, Landlord shall pay, when due, within any
applicable cure periods, all rent and other changes payable by Landlord to Prime
Landlord under the Prime Lease.

B.                                     Except as otherwise expressly provided
herein, Landlord shall perform its covenants and obligations under the Prime
Lease that do not require possession of the Premises for their performance and
that are not otherwise to be performed hereunder by Tenant on behalf of
Landlord.  For example, Landlord shall at all times keep in full force and
effect all insurance required of Landlord as tenant under the Prime Lease unless
that requirement is waived in writing by Prime Landlord.

C.                                     Except as otherwise expressly provided
herein, Tenant shall perform all affirmative covenants and shall refrain from
performing any act that is prohibited by the negative covenants of the Prime
Lease, where the obligation to perform or refrain from performing is by its
nature imposed upon the party in possession of the Premises.  If practicable,
Tenant shall perform affirmative covenants that are also covenants of Landlord
under the Prime Lease at least five (5) days prior to the date when Landlord’s
performance is required under the Prime Lease.  Landlord shall have the right to
enter the Premises to cure any default by Tenant under this Sub-Section 25(C).

6


--------------------------------------------------------------------------------




D.                                  Landlord shall not agree to any amendment to
the Prime Lease that might have an adverse effect on Tenant’s occupancy of the
Premises or its use of the Premises for their intended purpose, unless Landlord
shall first obtain Tenant’s prior approval.

E.                                      Landlord grants to Tenant the right to
receive all of the services and benefits with respect to the Premises that are
to be provided by Prime Landlord under the Prime Lease.  Unless required
pursuant to this Sublease, Landlord shall have no duty to perform any
obligations of Prime Landlord that are, by their nature, the obligation of an
owner or manager of real property.  Landlord shall have no responsibility for or
be liable to Tenant for any default, failure or delay on the part of Prime
Landlord in the performance or observance by Prime Landlord of any of its
obligations under the Prime Lease, nor shall such default, failure or delay by
Prime Landlord affect this Sublease or waive or defer the performance of any of
Tenant’s obligations hereunder except to the extent that such default by Prime
Landlord excuses performance by Landlord as tenant under the Prime Lease. 
Notwithstanding the foregoing, the parties contemplate that Prime Landlord will
perform its obligations under the Prime Lease and in the event of any default or
failure of such performance by Prime Landlord, Landlord agrees that it will,
upon notice from Tenant, make demand upon Prime Landlord to perform its
obligations under the Prime Lease.

23.                                 ADDITIONAL SERVICES. Landlord shall
cooperate with Tenant to cause Prime Landlord to provide services required by
Tenant in addition to those otherwise required to be provided by Prime Landlord
under the Prime Lease (such as after hours heating or cooling). Tenant shall pay
Prime Landlord’s charge for those services promptly after having been billed by
Prime Landlord or by Landlord. If at any time a charge for the additional
services is attributable to the use of the services both by Landlord and by
Tenant, the cost shall be equitably divided between them.

24.                                 PRIME LANDLORD’S CONSENT.  This Sublease and
the obligations of the parties under it are expressly conditioned upon
Landlord’s obtaining Prime Landlord’s consent to this Sublease. Tenant shall
promptly deliver to Landlord any information reasonably requested by Prime
Landlord (in connection with Prime Landlord’s approval of this Sublease) with
respect to the nature and operation of Tenant’s business, the financial
condition of Tenant, or both. Landlord and Tenant agree, for the benefit of
Prime Landlord, that this Sublease and Prime Landlord’s consent hereto shall
not: (a) create privity of contract between Prime Landlord and Tenant; (b) be
deemed to have amended the Prime Lease in any regard (unless Prime Landlord
shall have expressly agreed to the amendment); or (c) be construed as a waiver
of Prime Landlord’s right to consent to any assignment of the Prime Lease by
Landlord or any further subletting of premises leased pursuant to the Prime
Lease, or as a waiver of Prime Landlord’s right to consent to any assignment by
Tenant of this Sublease or any sub-subletting of all or any part of the
Premises. Prime Landlord’s consent shall, however, be deemed to evidence Prime
Landlord’s agreement that Tenant may use the Premises for Tenant’s Use and
Tenant shall be entitled to any waiver of claims and of the right of subrogation
for damage to Prime Landlord’s property if and to the extent that the Prime
Lease provides such waivers for the benefit of Landlord. If Prime Landlord fails
to consent to this Sublease within five (5) days after the execution and
delivery of this Sublease, either party may terminate this Sublease by giving
notice to the other at any time thereafter, but before Prime Landlord grants
consent.

25.                                 BROKERAGE.  Each party warrants to the other
that it has had no dealings with any broker or agent in connection with this
Sublease.  Each party agrees to indemnify the other party from and against any
and all costs (including reasonable attorneys’ fees), expense or liability for
any compensation, commissions and charges claimed by any broker or other agent
with respect to this Sublease or its negotiation thereof on behalf of the party
through whom the claim is made.

26.                              DEFINITIONS AND CONSTRUCTION.

A.                                   The words “including,” “include,” or
“includes” or words of similar import shall not, unless otherwise provided, be
construed as words of limitation.

B.                                     The phrase “not unreasonably withheld”
means “not unreasonably withheld, delayed, or conditioned”.

C.                                     “Indemnify” includes indemnify, hold
harmless, and defend against any loss, liability, claim, charge, cost, or
expense (including reasonable legal fees and expenses).

7


--------------------------------------------------------------------------------




27.                              ADDITIONAL PROVISIONS.

A.                                 Time of the Essence. Time is of the essence
of this Sublease and each and every provision hereof.

B.                                   Non-Waiver. No action or failure to act by
any party hereto shall constitute a waiver of any right or duty afforded to such
party under this Sublease, nor shall any such action or failure to act
constitute an approval of, or acquiescence in, any breach hereof except as may
be specifically agreed in writing. Acceptance of any amounts due hereunder by
Landlord at any time when the Tenant is in default under any covenant or
condition hereof shall not be construed as a waiver of such default.

C.                                   Entire Agreement. This Sublease represents
the entire agreement of the parties with respect to the subject matter hereof.
This Sublease may not be changed, modified or rescinded, and no provision hereof
may be waived, except by written consent of the parties, and any attempt at an
oral modification of this Sublease shall be void and have no effect.

D.                                  Captions. The captions contained herein are
for reference purposes only and shall not, in any way, affect any of the meaning
or interpretation of the terms of this Sublease.

E.                                    Severability. In the event that any
provision of this Sublease, or the application thereof to any person or
circumstance, shall, to any extent, be invalid or unenforceable, the remainder
of this Sublease shall not be affected thereby and each provision of this
Sublease shall be valid and enforceable to the fullest extent permitted by law,
unless either party is substantially deprived of its consideration for entering
into this transaction.

F.                                    Recording.  Neither this Sublease, nor any
memorandum, affidavit or other writing with respect to this Sublease, shall be
recorded by Tenant or by anyone acting through, under or on behalf of Tenant,
and the recording thereof in violation of this provision shall make this
Sublease null and void at Landlord’s election.

G.                                   Counterparts. This Sublease may be executed
in multiple counterparts. All counterparts, collectively, shall be deemed to
constitute one and the same instrument and each counterpart shall be deemed an
original.

H.                                  Facsimile. A facsimile copy of this Sublease
containing facsimile signatures shall constitute a valid and binding counterpart
of this Sublease.

I.                                       Successors and Assigns. The terms and
provisions of this Sublease shall be binding upon and inure to the benefit of
the parties and their respective heirs, directors, shareholders, officers, legal
representatives, successors and assigns but this provision shall not operate to
permit any transfer, assignment, mortgage, encumbrance, lien, charge, or
subletting contrary to the provisions of Section 10.

J.                                      Delivery for Examination. Submission of
this Sublease for examination shall not bind Landlord in any manner, and no
sublease or obligations of the Landlord shall arise until both Landlord and
Tenant sign this instrument and delivery is made to each.

K.                                  Default Interest; Late Payments. All amounts
(including, without limitation, Base Rent and Additional Rent) owed by Tenant to
Landlord pursuant to any provision of this Sublease shall bear interest from the
date due until paid at the annual rate equal to the greater of (a) twelve
percent (12%) per annum and (b) five percentage points (5%) in excess of the
rate of interest announced from time to time by Bank of America or any successor
thereto, as its corporate base rate, changing as and when said corporate base
rate changes, unless a lesser rate shall then be the maximum rate permissible by
law with respect thereto, in which event said lesser rate shall be charged. In
addition, to the extent not prohibited by law, if any payment of Rent is not
received by Landlord within five (5) days after the date due, then Tenant shall
pay Landlord a late charge equal to five percent (5%) of the amount of said
delinquent payment.

8


--------------------------------------------------------------------------------




L.                                    Application of Payments. Landlord shall
have the right to apply payments received from Tenant pursuant to this Sublease
(regardless of Tenant’s designation of such payments) to satisfy any obligations
of Tenant hereunder, in such order and amounts, as Landlord in its sole
discretion, may elect.

M.                               Landlord. The term “Landlord” as used in this
Sublease means only the owner or owners at the time being of Landlord’s interest
in the Prime Lease so that in the event of any assignment once or successively,
of Landlord’s interest in the Prime Lease, said Landlord making such assignment
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder accruing after such assignment, and Tenant
agrees to look solely to such assignee with respect thereto. This Sublease shall
not be affected by any such assignment, and Tenant agrees to attorn to the
assignee.

N.                                  Tenant-Corporation. Each party represents
and warrants to the other that this Sublease has been duly authorized, executed
and delivered by and on behalf of the each party.

O.                                    Environmental.

(a).                               Landlord warrants to Tenant that to the best
knowledge of Landlord, the Premises, the Building, and the Property are free and
clear of Hazardous Materials, except to the extent such use of Hazardous
Materials is in compliance with all applicable law.  For the purposes of this
Sublease, “Hazardous Materials” means substances regulated under federal law or
by the laws of the state or municipality in which the Premises are located, and
including but not limited to asbestos, radioactive and petroleum-related
products.  Tenant shall not be responsible for any Hazardous Materials located
on the Premises or the Building at the time Landlord delivers possession of the
Premises to Tenant.

(b)                                 Landlord agrees to indemnify, defend and
hold harmless Tenant, its representatives, agents and employees (collectively,
the “Tenant Indemnitees”) from and against any and all debts, liens, claims,
causes of action, administrative orders or notices, costs, personal injuries,
losses, damages, liabilities, demands, interest, fines, penalties or expenses,
including reasonable attorneys’ fees and expenses, reasonable consultants’ fees
and expenses, court costs and all other out-of-pocket expenses, suffered or
incurred by the Tenant Indemnitees resulting from actions or omissions at any
time prior to, during, or after the Term related to any handling, releasing,
storage, insertion or any other manner of Hazardous Material in, upon or under
the surface of the Premises or the Property or in any surface waters or ground
waters on or under the Property or any migration off the Property, unless caused
by the acts or omissions of Tenant, its representatives, agents or employees. 
Landlord’s obligations under this section shall survive the expiration or
termination of this Sublease.

[signatures on following page]

9


--------------------------------------------------------------------------------




The parties have executed this Sublease the day and year first above written.

LANDLORD:

 

 

 

 

U.S. Traffic Corporation f/k/a Green Light Acquisition Company,

 

a Delaware company

 

 

By:

/s/ Daniel P. Gorey

 

 

Printed Name:

Daniel P. Gorey

 

 

Printed Title:

Vice President

 

 

 

 

 

TENANT:

 

 

 

National Signal, Inc.

 

 

By:

/s/Mark Fernandez

 

 

Printed Name:

Mark Fernandez

 

 

Printed Title:

President

 

 

 

10


--------------------------------------------------------------------------------